PER CURIAM.
Convicted and sentenced on January 30, 1948, defendant did not appeal. On June 11, 1948, he, under Rule 33, Federal Rules of Criminal Procedure, 18 U.S.C.A., filed a motion for new trial purporting to be based on the ground of newly discovered evidence. The district judge, of the opinion that the motion was wholly without merit, denied it, and the defendant has appealed.
An examination of the record disclosing that the court did not err in denying the motion, the order,appealed from is affirmed.-